DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the AIA  first to invent provisions. 

2.	Claim 1 is pending.

Drawings
3.	The drawings submitted are acceptable.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a process without significantly more. The claims recite the buying and selling of a cellular service.  This judicial exception is not integrated into a practical application because the additional elements or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than using well known computer technology to process common knowledge data to create a sales transaction between a buyer and seller of a quantity of cellular services.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the storing, processing, matching, deducting, adding, cancelling, and replacing a purchased quantity of cellular service having capacity content in juxtaposition to a service profile are deemed known commercial bartering of goods between buyers and sellers of commercial goods. 
It is noted that the determination of whether a claim is eligible is deemed to be a question of law.  Accordingly, courts do not rely on factual evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings. See, e.g., OIP Technologies, Inc. v. Amazon.com, Inc., - F.3d -, slip op. at 5 (Fed. Cir. Jun. 11, 2015).  The potential argument that the claimed invention requires “significantly more than” an “abstract idea” and therefore satisfy Step2B of the Alice two-part test would not be persuasive at this stage of prosecution.  It has been deemed that the claims are not directed to additional elements that are more than well-understood, routine and conventional in the art.  The computer, processor, memory and modules of the claimed invention does nothing more than request and receive well known cellular data in a buyer/seller transaction, and the claimed invention does nothing more than process the transaction.  Therefore, the claims(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U. S. ___ (2014).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10, “the service profile” lacks antecedent basis.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim 1 is rejected under pre-AIA  35 U.S.C. 102[ a ]  and/or 35 USC 102[e] as being anticipated by U.S. Patent Publication No. 2012/0150692 to Dueck et al.
Regarding claim 1, Dueck discloses, e.g. Figs 1-55 and related text, a computer- implemented method for buying and selling cellular service, comprising: storing at least one capacity offer for a quantity of cellular service initiated by at least one seller (see e.g. [0075], [0082]; see Fig. 4 showing the various “Offer” in the system: processing one or more capacity discovery requests initiated by one or more buyers for a quantity of cellular service (see e.g. Fig. 10 and [0126] at the following: matching at least one of the one or more capacity discovery requests with at least one of the stored capacity offers (see e.g. [0096], [0109], etc.); wherein one of the one or more buyers purchases the offered quantity of cellular service (see e.g. Fig. 23); deducting the purchased quantity of cellular service from the service profile of the at least one seller (see e.g. [0088], where when a service is provisioned the service is deducted from capacity of fulfillment provider(s) and added to buyer); and adding the purchased quantity of cellular service to the service profile of the one of the one or more buyers (see e.g. Fig. 14, service profile of “Dan’’).



Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,832,297. Although the claims at issue are not identical, they are not patentably distinct from each other because to have one seller to be a first buyer is not appreciably distinct.

9.	Pertinent references of interest are noted on the attached PTO-892.

10.	Applicant’s Information Disclosure Statement (IDS) submitted November 5, 2020 has been reviewed.  Note the attached IDS.

11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789. The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789